                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


KAREN McNEIL                                   )
     Plaintiff(s)                              )
                                               )
v.                                             )       Case No. 1:18-0033
                                               )       Judge Campbell /Frensley
                                               )
COMMUNITY PROBATION SERVICES,                  )
LLC, et al.                                    )
       Defendant(s)                            )


                                              ORDER

        At the request of the Plaintiffs, a telephone conference is set for September 18, 2019, at

11:00 a.m. regarding discovery issues.

        The parties shall call 1-877-336-1831 at the appointed time, and when prompted for the

access code, enter 7039387# to participate in the Conference. If a party has difficulty connecting

to the call or has been on hold for more than five (5) minutes, please contact chambers at 615-

736-7344. If Judge Frensley is in court on a criminal matter, the conference may be cancelled.

The parties will be notified by email if that is the case.

        IT IS SO ORDERED.



                                                       ________________________________
                                                       JEFFERY S. FRENSLEY
                                                       United States Magistrate Judge




     Case 1:18-cv-00033 Document 311 Filed 09/09/19 Page 1 of 1 PageID #: 8788
